DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Killgore et al.
	There is disclosed in Killgore a continuous fryer, comprising: a lower portion 2, configured with a reservoir to store oil; an upper portion 9, coupled to the lower portion via a hinge 9a and pivotable relative to the lower portion about the hinge; and an immersion tube 20 arranged in the lower portion, configure to heat the oil in the reservoir, the immersion tube adapted with a sinuous, branched geometry 25.
	In regards to claims 7 and 8, a food exit and entry side of the fryer is dependent upon where a user decides to remove and place food items into the fryer.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killgore et al. in view of Manson et al.
	Manson discloses, for use with a continuous fryer, an immersion tube 30 comprising; a central portion 28 co-planar with a horizontal plane, the central portion including a y-shaped section of tubing; bends 58, 60 coupled to the central portion; and side portions (40, 70), (46, 72) aligned perpendicular to a horizontal plane and the floor of a fryer reservoir, wherein the side portions extend in an upward direction.
	It would have been obvious to one skilled in the art to substitute the immersion tube arrangement of Killgore with the immersion tube arrangement disclosed in Manson, in order to provide a more even heating of oil within the reservoir.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killgore et al. in view of Veeneman et al.
	Veeneman discloses, for use in a continuous fryer, a rotatable drum 44 enclosed in a reservoir for submerging and moving food items through a cooking oil.
	It would have been obvious to one skilled in the art to provide the fryer of Killgore with the rotatable drum disclosed in Veeneman, in order to provide a means for supporting and moving food items through the cooking oil during a cooking cycle.
Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. in view of Manson et al.
	There is disclosed in Nishino a heating tube for a fryer, comprising: a main portion 32a forming a sinuous pattern; a set of side portions 32, continuous with the main portion; and a base plate 31a coupled to both the planar portion and the set of side portions.
	Manson discloses a heating tube for a fryer, comprising a main portion 28, 58, 60 forming a sinuous pattern, the main portion including a tube trunk 28 having a y-shape; a set of side portions (40, 70), (46, 72) continuous with the main portion and aligned with a second plane different than a first plane aligned with the main portion.
	It would have been obvious to one skilled in the art to modify the arrangement of the heating tube main and side portions of Nishino, with that disclosed in Manson, and provide the side portions in a different plane than the main portion, in order to provide a more even heating of the oil in the reservoir.
Allowable Subject Matter
Claims 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Yang, Prudhomme et al., Bly et al., Ejiri et al. and Amitrano et al., as well as KR 10-2006-0011632 and FR 1220448 are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761